DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see page 6, filed 04 March 2021, with respect to non-statutory double patenting have been fully considered and are persuasive in view of terminal disclaimer filed 04 March 2021.  The double patenting rejection of 04 September 2020 has been withdrawn. 
Applicant’s arguments, see pages 6-8, filed 04 March 2021, with respect to 112(b) rejections have been fully considered and are persuasive in view of amendment filed 04 March 2021.  The 112 rejections of 04 September 2020 has been withdrawn. 

Reasons for Allowance
Claims 46-48, 50-53, 57-59, 62-63, 65, 67-72 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Anderson et al., (US5,879,294) discloses spectral measurement system that determines concentration of oxyhemoglobin (Col. 2 lines 1-50 and Col. 3 lines 40-67).
Stamatas et al., (US 2005/0049467) teaches determining concentration of oxy-hemoglobin, deoxy-hemogglobin, and reflectance values using hyperspectral imaging ([0028], [0031], [0041] and [0043]), however, does not teach pseudo-hyperspectral image comprising three planes, each plane corresponding to properties of examiner tissues, and projecting the constructed image onto the in vivo tissue as claimed. 
Kane et al., (US2009/0163809) discloses imaging system for generating image of an in-vivo tissue and projecting the image on the patient’s skin ([0037]). 
However, the prior art previously and currently made of record in combination fails to disclose or make obvious the limitation “projecting pseudo-hyperspectral image on the region of interest, comprising three different properties in color hue plane, a saturation plane, and intensity plane, of concentration of oxyhemoglobin, a concentration of deoxyhemoglobin, and a reflectance” in combination with the rest of the limitations of independent claim(s) 46 and 72.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the claimed invention for a user to modify Stamatas’s teaching of determination of claimed three properties and incorporate into pseudo-hyperspectral image with three planes, and project the image onto the in vivo tissue in order to produce the claimed invention.  Furthermore, such a configuration allows projected real-time hyperspectral data of multiple (three) properties simultaneously of the in vivo tissue on the tissue, advantages claimed by present invention.
Therefore, claim(s) 46 and 72 (and subsequently all dependent claims 47-48, 50-53, 57-59, 6263, 65, and 67-71) overcome(s) previously and currently cited prior art and is/are found to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA J PARK whose telephone number is (571)270-1788.  The examiner can normally be reached on Monday-Thursday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 408-918-9701.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA J PARK/Primary Examiner, Art Unit 3793